—In a proceeding pursuant to Real Property Tax Law article 7 to review a real property tax assessment for the tax year 1993-1994, the Board of Assessors and the Board of Assessment Review of the Town of Islip appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Gowan, J.), dated February 1, 2000, as denied that branch of their motion which was to dismiss the petition.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the appellants’ motion which was to dismiss the petition. Contrary to the appellants’ contention, the petitioner is an aggrieved party entitled to bring this proceeding to review a tax assessment of the real property at issue for the tax year 1993-1994, as its *510“pecuniary interests are or may be adversely affected by an illegal assessment” (Matter of Ames Dept. Stores v Assessor of Town of Concord, 102 AD2d 9, 11; see, Real Property Tax Law § 704 [1]; Matter of Mack v Assessor of Town of Ramapo, 72 AD2d 604).
The appellants’ remaining contentions are without merit. O’Brien, J. P., Friedmann, Feuerstein and Cozier, JJ., concur.